DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statement filed on 04/28/2021 has been considered.

Claim Objections
3. Claims 1, 5 and 13 are objected to because of the following informalities.  Appropriate correction is required.

a. Claim 1 should be replaced as follows, “A coherent receiver for a distributed fiber sensing system, in which a continuous wave laser generates light for propagation down a fiber, with backscattered light provided by a circulator to the coherent receiver, the coherent receiver comprising: a first polarization beam splitter for splitting a backscattered optical signal from a fiber- under-test into a first polarization input signal and a second polarization input signal; a beam splitter for splitting a local oscillator (LO) signal into a first LO signal and a second LO signal, the beam splitter being on a planar lightwave circuit (PLC); a first mixer for mixing the first polarization input signal and the first LO signal for generating a first pair of mixed signals, the first mixer being on the PLC; a second mixer for mixing the second polarization input signal and the second LO signal for generating a second pair of mixed signals, the second mixer being on the 
b. Claim 5 should be replaced as follows, “The coherent receiver of claim 1, further comprising: a first pair of variable optical attenuators (VOAs) for equalizing the first pair of mixed signals from the first mixer, the first pair of VOAs being on the PLC, the first pair of VOAs being between the first mixer and the first pair of balanced photodiodes in an optical path of the first pair of mixed signals from the first mixer; and a second pair of VOAs for equalizing the second pair of mixed signals from the second mixer, the second pair of VOAs being on the PLC, the second pair of VOAs being between the second mixer and the second pair of balanced photodiodes in an optical path of the second pair of mixed signals from the second mixer”. Appropriate correction is required to make the claim clearer.
c. Claim 13 should be replaced as follows, “The coherent receiver of claim 1, further comprising a first optical attenuator for attenuating amplitude of the local oscillator (LO) signal for presentation to the beam splitter, the first optical attenuator being on the planar lightwave circuit (PLC)”. Appropriate correction is required to make the claim clearer.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,2,3,12 and 16 are rejected under 35 USC 103 as being unpatentable over Huang et al; (US 2019/0238178) in view of LI et al; (US 2017/0019173) and further in view of Doerr et al; (US 10009106).
Regarding claim 1, Huang discloses a coherent receiver for a distributed fiber sensing system, (the fiber under test is connected to dual polarization coherent receiver, see paragraph 37 and figure 1) in which laser generates light for propagation down a fiber, with backscattered light provided by a circulator to the coherent receiver;(laser light for generating for generating optical signal and providing back reflected signals due to Rayleigh backscattering is then directed to dual-polarization coherent receiver, see paragraph 37 and figure 1), the coherent receiver comprising: a backscattered optical signal from a fiber- under-test into a first polarization input signal and a second polarization input signal; (back reflected signals due to Rayleigh backscattering is then directed to dual-polarization coherent receiver wherein the dual polarization input signal is send to dual polarization optical hybrid, see figure 1)  a first pair of balanced photodiodes for converting light of the first pair of mixed signals to a first electrical signal;(a first pair of balanced photodiodes for receiving the pair of mixed optical signals from the dual polarization optical hybrid, see figure 1) and a second pair of balanced photodiodes for converting light of the second pair of mixed to a second electrical signal ;(a second pair of balanced photodiodes for receiving the pair of mixed optical signals from the dual polarization optical hybrid, see figure 1).

However Huang does not explicitly disclose a first polarization beam splitter for splitting; a beam splitter for splitting a local oscillator (LO) signal into a first LO signal and a second LO signal, the beam splitter being on a PLC; a first mixer for mixing the first polarization input signal and the first LO signal for generating a first pair of mixed signals, the first mixer being on the PLC; a second mixer for mixing the second polarization input signal and the second LO signal for generating a second pair of mixed signals, the second mixer being on the PLC; a continuous wave laser.
(first polarization beam splitter 115 for splitting the input optical signal into first polarization signal and second polarization signal; see figure 4)  a beam splitter for splitting a local oscillator (LO) signal into a first LO signal and a second LO signal, the beam splitter; (a second polarization beam splitter 116 for splitting the input multi wavelength local oscillation laser into a first and a second signal; see figure 5) a first mixer for mixing the first polarization input signal and the first LO signal for generating a first pair of mixed signals ;(a first optical synthesizer 112 for mixing the first polarization input signal and the first LO signal to generate an output signal; see figure 5) a second mixer for mixing the second polarization input signal and the second LO signal for generating a second pair of mixed signals ;(a second optical synthesizer 117 for mixing the first polarization input signal and the first LO signal to generate an output signal; see figure 5).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the coherent receiver of multi wavelength local oscillation laser of LI with Huang to provide continuous full power spectrum of the to be detected optical signal and the motivation is to provide high precision monitoring of performance parameters.
However the combination of Huang and LI does not explicitly disclose being on a PLC; the first mixer being on the PLC; the second mixer being on the PLC and a continuous wave laser.

In a related field of endeavor, Doerr discloses being on a PLC; the first mixer being on the PLC; the second mixer being on the PLC;(optical hybrid photonic Integrated circuit and splitters integrated on the photonic integrated circuit, see figure 1) and a continuous wave laser ;(an integrated tunable laser assembly generating a narrow-linewidth continuous wave laser signal; see column 3 and figure 1)
Thus it be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the photonic integrated circuit of Doerr with Huang and LI to provide an integrate coherent receiver and the motivation is to provide coherent reception of received optical signal in an integrated optical signal.  
Regarding claim 2, Huang discloses the coherent receiver of claim 1, wherein the first pair of balanced photodiodes and the second pair of balanced photodiodes ;( a first and second pair of balanced photodiodes for receiving the pair of mixed optical signals from the dual polarization optical hybrid, see figure 1).

However combination of Huang and LI does not explicitly disclose are mounted to the PLC.
In a related field of endeavor, Doerr discloses are mounted to the PLC ;( plurality of photodiodes integrated on the photonic integrated circuit, see figure 1). (Motivation same as claim 1).

In a related field of endeavor, LI does not explicitly disclose; (first polarization beam splitter 115 for splitting the input optical signal into first polarization signal and second polarization signal; see figure 4).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the polarization splitter of Li with Huang to split the input polarized optical signals into first and second polarized signals and the motivation is to provide mixed optical signals with input and local oscillator signals. 
However the combination of Huang and LI does not explicitly disclose is on the PLC.

In a related field of endeavor, Doerr discloses is on the PLC; (splitters integrated on the photonic integrated circuit, see figure 1). (Motivation same as claim 1).
Regarding claim 12, the combination of Huang and Doerr does not explicitly disclose the coherent receiver of claim 1, wherein the first mixer and the second mixer comprise 3dB couplers. 
; (first and second synthesizers 112 and 117 are optical couplers, see paragraph 17 and figure 5). 

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to substitute the dual polarization optical hybrid of Huang with optical coupler of LI to couple the input polarized optical signal and polarized the local oscillator signal and the motivation is to provide mixed optical signals with input and local oscillator signals. 

Regarding claim 16, the combination of Huang and Doerr does not explicitly disclose the coherent receiver of claim 1, wherein the beam splitter is a polarization beam splitter.
In a related field of endeavor, LI discloses the coherent receiver of claim 1, wherein the beam splitter is a polarization beam splitter; (a second polarization beam splitter 116 for splitting the input multi wavelength local oscillation laser into a first and a second signal; see figure 5). (Motivation same as claim 1).
Claim 4 is rejected under 35 USC 103 as being unpatentable over Huang et al; (US 2019/0238178) in view of LI et al; (US 2017/0019173) and further in view of Doerr et al; (US 10009106) and further in view of Takechi et al ;(US 2019/0196097).

In a related field of endeavor, Takechi discloses the coherent receiver of claim 1, wherein the first polarization beam splitter is external to the PLC ;( the polarization beam splitter 4 splitting the input signal into X and Y polarized signals is external the substrate 10, see figure 1).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine integration of polarization beam splitter external to the PLC of Takechi with Huang, Li and Doerr to minimize the number elements integrated on the substrate and the motivation is to provide compact and reduced size of the integrated circuit.
Claim 5 is rejected under 35 USC 103 as being unpatentable over Huang et al; (US 2019/0238178) in view of LI et al; (US 2017/0019173), further in view of Doerr et al; (US 10009106) and further in view of Nishihara et al; (US 2010/0178065).

Regarding claim 5, the combination of Huang and LI does not explicitly discloses the coherent receiver of claim 1, further comprising: a first pair of variable optical attenuators (VOAs) for equalizing the first pair of signals from the first mixer, the first pair of VOAs being on the PLC, the first pair of VOAs being between the first mixer and the first pair of balanced photodiodes in an optical path of the first pair of signals from the first mixer; and a second pair of VOAs for equalizing the second pair of signals from 

In a related field of endeavor, Doerr discloses the coherent receiver of claim 1, further comprising: being on the PLC ;( coherent receiver on the photonic Integrated circuit, see figure 1).

Thus it be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the photonic integrated circuit of Doerr with Huang and LI to provide an integrate coherent receiver and the motivation is to provide coherent reception of received optical signal in an integrated optical signal.  

However the combination of Huang, LI and Doerr does not explicitly disclose a first pair of variable optical attenuators (VOAs) for equalizing the first pair of signals from the first mixer, the first pair of VOAs being on the PLC, the first pair of VOAs being between the first mixer and the first pair of balanced photodiodes in an optical path of the first pair of signals from the first mixer; and a second pair of VOAs for equalizing the second pair of signals from the second mixer, the second pair of VOAs, the second pair of VOAs being between the second mixer and the second pair of balanced photodiodes in an optical path of the second pair of signals from the second mixer.

(a first pair of variable optical attenuators 41I and 41Q for receiving the optical signals from the first mixer 4); the first pair of VOAs being on the PLC, the first pair of VOAs being between the first mixer and the first pair of balanced photodiodes in an optical path of the first pair of signals from the first mixer; (a first pair of variable optical attenuators 41I and 41Q for receiving the optical signals from the first mixer 4; wherein the first pair of variable optical attenuators 41I and 41Q  are located between the first mixer 4 and the photodiodes 5I and 5Q; see figure 12); and a second pair of VOAs for equalizing the second pair of signals from the second mixer, the second pair of VOAs,(a second pair of variable optical attenuators 41I and 41Q for receiving the optical signals from the second mixer 4); the second pair of VOAs being between the second mixer and the second pair of balanced photodiodes in an optical path of the second pair of signals from the second mixer; (a second pair of variable optical attenuators 41I and 41Q for receiving the optical signals from the second mixer 4; wherein the second pair of variable optical attenuators 41I and 41Q are located between the second mixer 4 and the photodiodes 5I and 5Q; see figure 12).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the variable optical delays of Nishihara with Huang, LI and Doerr to provide vary the input signal based on the input in-phase and .

Claims 6,7,9  and 11 are rejected under 35 USC 103 as being unpatentable over Huang et al; (US 2019/0238178) in view of LI et al; (US 2017/0019173), further in view of Doerr et al; (US 10009106) and further in view of Nishihara et al; (US 2010/0178065) and further in view of Dupuis et al; (US 2018/0062754).
Regarding claim 6, the combination of Huang, LI and Doerr does not explicitly disclose the coherent receiver of claim 5, wherein each VOA of the first pair of VOAs and the second pair of VOAs comprise a Mach-Zehnder interferometer with at least one phase shifter.
In a related field of endeavor, Nishihara discloses the coherent receiver of claim 5, wherein each VOA of the first pair of VOAs and the second pair of VOAs comprise (coherent optical receiver with a first pair of VOA 41I and 41Q and the second pair of VOA 41I and 41Q with delay control section, see figure 12). 
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the variable optical delays of Nishihara with Huang, LI and Doerr to provide vary the input signal based on the input in-phase and quadrature signal and the motivation is to provide improved quality of received optical signal.

In a related field of endeavor, Dupuis discloses a Mach-Zehnder interferometer with at least one phase shifter ;( a Mach-Zehnder interferometer with a heater on one arm to provide static phase shifting, see Abstract and figure 2A).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the MZ interferometer of Dupuis with Huang, LI, Doerr and Nishihara to provide delay interference processing and coupling and the motivation is to provide mutli-level phase modulated optical signal.
Regarding claim 7, the combination of Huang, LI, Doerr and Nishihara does not explicitly disclose the coherent receiver of claim 6, wherein the phase shifter comprises a thermal phase shifter.
In related field of endeavor, Dupuis discloses the coherent receiver of claim 6, wherein the phase shifter comprises a thermal phase shifter; (a Mach-Zehnder interferometer with a heater on one arm to provide static phase shifting, see Abstract and figure 2A). (Motivation same as claim 6).
Regarding claim 9, the combination of Huang, LI, Doerr and Nishihara does not explicitly disclose the coherent receiver of claim 7, wherein only one arm of each Mach-Zehnder interferometer includes a phase shifter.
(a Mach-Zehnder interferometer with a heater on one arm to provide static phase shifting, see Abstract and figure 2A). (Motivation same as claim 6).

Regarding claim 11, the combination of Huang, LI, Doerr and Nishihara does not explicitly disclose the coherent receiver of claim 6, wherein the first mixer and the second mixer are part of the Mach-Zehnder interferometers.
In related field of endeavor, Dupuis discloses the coherent receiver of claim 6, wherein the first mixer and the second mixer are part of the Mach-Zehnder interferometers ;( plurality of K2 couplers (first and second mixers) are part of MZ interferometer, see figure 6). (Motivation same as claim 6).
Claim 8 is rejected under 35 USC 103 as being unpatentable over Huang et al; (US 2019/0238178) in view of LI et al; (US 2017/0019173), further in view of Doerr et al; (US 10009106) and further in view of Melloni et al (US 2020/0081189).
Regarding claim 8, the combination of Huang, LI and Doerr does not explicitly disclose the coherent receiver of claim 7, wherein each arm of each Mach-Zehnder interferometer includes a phase shifter.
In a related of endeavor, Melloni discloses the coherent receiver of claim 7, wherein each arm of each Mach-Zehnder interferometer includes a phase shifter; (plurality of phase actuators 45 and 45’ (phase shifters) on each arm of the MZ interferometer to provide desired phase variation, see paragraph 74 and figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of plurality of phase shifters of Melloni with Huang, LI and Doerr to provide desired phase variation between the optical paths and the motivation is to provide desired phase variation.

Claim 10 is rejected under 35 USC 103 as being unpatentable over Huang et al; (US 2019/0238178) in view of LI et al; (US 2017/0019173), further in view of Doerr et al; (US 10009106) and further in view of Huang1 et al; (US 6263128).
Regarding claim 10, the combination of Huang, LI and Doerr does not explicitly disclose the coherent receiver of claim 9, wherein each Mach-Zehnder interferometer includes a first arm and a second arm, and the first arm and the second arm are of unequal lengths.

In a related field of endeavor, Huang1 discloses the coherent receiver of claim 9, wherein each Mach-Zehnder interferometer includes a first arm and a second arm, and the first arm and the second arm are of unequal lengths ;( unbalanced Mach-Zehnder interferometer with two arms of unequal length, see column 3; lines 12-15 and figure 1).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the unequal length MZI of Huang1 with Huang, LI and Doerr to provide an unbalanced MZI and the motivation is to provide increased signal to noise ratio.
Claims 13 and 14 are rejected under 35 USC 103 as being unpatentable over Huang et al; (US 2019/0238178) in view of LI et al; (US 2017/0019173), further in view of Doerr et al; (US 10009106) and further in view of Mamyshev et al; (US 2013/0343751).
Regarding claim 13, the combination of Huang and LI does not explicitly disclose the coherent receiver of claim 1, further comprising a first optical attenuator for attenuating amplitude of the local oscillator (LO) signal for presentation to the splitter, the first optical attenuator being on the planar lightwave circuit (PLC).

In a related field of endeavor, Doerr discloses the coherent receiver of claim 1, further comprising on the planar lightwave circuit (PLC) ;( coherent receiver on the photonic Integrated circuit, see figure 1).

Thus it be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the photonic integrated circuit of Doerr with Huang and LI to 
However the combination of Huang, LI and Doerr does not explicitly disclose comprising a first optical attenuator for attenuating amplitude of the local oscillator (LO) signal for presentation to the splitter, the first optical attenuator being.
In a related field of endeavor, Mamyshev discloses comprising a first optical attenuator for attenuating amplitude of the local oscillator (LO) signal for presentation to the splitter, the first optical attenuator being ;(coherent receiver with local oscillator laser 105 output signal to a power adjustment device before being input to coherent receiver 115 with polarization beam splitter 140), see figure 1 and 12D).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the power adjustment device of Mamyshev with Huang, LI and Doerr to adjust the power of the local oscillator signal and the motivation is to maintain the optimum performance of the coherent receiver.
Regarding claim 14, the combination of Huang, LI and Doerr does not explicitly disclose the coherent receiver of claim 13, wherein the first optical attenuator comprises a variable optical attenuator.

In a related field of endeavor, Mamyshev discloses the coherent receiver of claim 13, wherein the first optical attenuator comprises a variable optical attenuator ;(coherent receiver with local oscillator laser 105 output signal to a power adjustment device (variable optical attenuator), see figure 12D). (Motivation same as claim 13).
Claim 15 is rejected under 35 USC 103 as being unpatentable over Huang et al; (US 2019/0238178) in view of LI et al; (US 2017/0019173), further in view of Doerr et al; (US 10009106), further in view of Mamyshev et al; (US 2013/0343751) and Lucamarini et al; (US 2017/0237505).
Regarding claim 15, the combination of Huang, LI, Doerr and Mamyshev does not explicitly disclose the coherent receiver of claim 13, wherein the first optical attenuator comprises a fixed optical attenuator.
Ina related field of endeavor, Lucamarini discloses the coherent receiver of claim 13, wherein the first optical attenuator comprises a fixed optical attenuator ;( the coherent light source comprises a fixed optical attenuator, see paragraph 219).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the fixed optical attenuator of Lucamarini with Huang, LI, Doerr and Mamyshev to reduce the intensity of the optical pulse and motivation is to provide constant value of an optical attenuation. 

s 17 and 19 are rejected under 35 USC 103 as being unpatentable over Huang et al; (US 2019/0238178) in view of LI et al; (US 2017/0019173) and further in view of Doerr et al; (US 10009106).
Regarding claim 17, Huang discloses a method of performing distributed fiber sensing, (the fiber under test is connected to dual polarization coherent receiver, see paragraph 37 and figure 1) comprising: generating light from ; forming optical pulses using the light from the laser; providing the optical pulses to a fiber-under-test; receiving back scattered light from the fiber-under-test ;(laser light for generating for generating optical signal and providing back reflected signals due to Rayleigh backscattering is then directed to dual-polarization coherent receiver, see paragraph 37 and figure 1) providing the back scattered light as a signal input to a coherent receiver; and providing the light from the; (back reflected signals due to Rayleigh backscattering is then directed to dual-polarization coherent receiver wherein the dual polarization input signal is send to dual polarization optical hybrid, see figure 1).

However Huang does not explicitly disclose as a local oscillator input to the coherent receiver; the coherent receiver having optical signal paths for separately operating on the signal input and the local oscillator input in a first polarization state and a second polarization state, the operations including mixing of the signal input and the local oscillator signal in the first polarization state, mixing of the signal input and the local oscillator signal in the second polarization state, and equalizing the mixed signals; a 
In a related field of endeavor, LI discloses as a local oscillator input to the coherent receiver; the coherent receiver having optical signal paths for separately operating on the signal input and the local oscillator input in a first polarization state and a second polarization state ;(first polarization beam splitter 115 for splitting the input optical signal into first polarization signal and second polarization signal (a second polarization beam splitter 116 for splitting the input multi wavelength local oscillation laser into a first and a second signal; see figures 4,5) the operations including mixing of the signal input and the local oscillator signal in the first polarization state, mixing of the signal input and the local oscillator signal in the second polarization state ;(a first optical synthesizer 112 for mixing the first polarization input signal and the first LO signal to generate an output signal and ;(a second optical synthesizer 117 for mixing the first polarization input signal and the first LO signal to generate an output signal; see figure 5), and equalizing the mixed signals; (digital signal processor for processing the mixed signals, see figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the coherent receiver of multi wavelength local oscillation laser of LI with Huang to provide continuous full power spectrum of the to be detected optical signal and the motivation is to provide high precision monitoring of performance parameters.


In a related field of endeavor, Doerr discloses a continuous wave laser; continuous wave laser ;(an integrated tunable laser assembly generating a narrow-linewidth continuous wave laser signal; see column 3 and figure 1) including a planar lightwave circuit (PLC) ;(optical hybrid photonic Integrated circuit and splitters integrated on the photonic integrated circuit, see figure 1).

Thus it be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the photonic integrated circuit of Doerr with Huang and LI to provide an integrate coherent receiver and the motivation is to provide coherent reception of received optical signal in an integrated optical signal.  

Regarding claim 19, the combination of Huang and Doerr does not explicitly disclose the method of claim 18, wherein the signal input to the coherent receiver and the local oscillator input to the coherent receiver are in a same polarization state.

; (the detected input signal has first polarization state and the first local oscillation beam has first polarization state, see paragraph 9 and figure 5).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the coherent receiver of multi wavelength local oscillation laser of LI with Huang and Doerr to provide continuous full power spectrum of the to be detected optical signal and the motivation is to provide high precision monitoring of performance parameters.

Claim 18 is rejected under 35 USC 103 as being unpatentable over Huang et al; (US 2019/0238178) in view of LI et al; (US 2017/0019173) and further in view of Doerr et al; (US 10009106) and further in view of Takechi et al ;(US 2019/0196097).
Regarding claim 18, Huang discloses the method of claim 17, wherein the signal input to the coherent receiver is the back scattered light passed through; (back reflected signals due to Rayleigh backscattering is then directed to dual-polarization coherent receiver wherein the dual polarization input signal is send to dual polarization optical hybrid, see figure 1).
However the combination of Huang, Li and Doerr does not explicitly disclose a polarization beam splitter external to the PLC. 
;( the polarization beam splitter 4 splitting the input signal into X and Y polarized signals is external the substrate 10, see figure 1).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine integration of polarization beam splitter external to the PLC of Takechi with Huang, Li and Doerr to minimize the number elements integrated on the substrate and the motivation is to provide compact and reduced size of the integrated circuit.

Claim 20 is rejected under 35 USC 103 as being unpatentable over Huang et al; (US 2019/0238178) in view of LI et al; (US 2017/0019173), further in view of Doerr et al; (US 10009106) and further in view of Dupuis et al; (US 2018/0062754).
Regarding claim 20, Huang, LI and Doerr does not explicitly disclose the method of claim 17, wherein the operation of equalizing the mixed signals is performed using Mach-Zehnder interferometers with a phase shifter. 
In a related field of endeavor, Dupuis discloses the method of claim 17, wherein the operation of equalizing the mixed signals is performed using Mach-Zehnder interferometers with a phase shifter ;( a Mach-Zehnder interferometer with a heater on one arm to provide static phase shifting, see Abstract and figure 2A).
.

Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Nagarajan et al ;( US 2011/0243556) discloses transceiver photonic integrated circuit where the transmitter and the receiver are integrated on the same substrate, see 4A.

b. ODA et al; (US 2010/0254718) discloses coherent optical receiver wherein the input optical signal and local oscillator signal is controlled based on the output signal processing unit, see figure 9.

c. Sbarufatti et al; (Strain Wave Acquisition by a Fiber Optic Coherent Sensor for Impact Monitoring – 2017) discloses fiber optic coherent sensor for providing fiber sensing using backscattering and coherent detection, see figure 1.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.